Name: Commission Regulation (EEC) No 2237/89 of 25 July 1989 fixing the reference prices for carp for the period 1 August to 31 December 1989
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 26. 7. 89 Official Journal of the European Communities No L 215/ 11 COMMISSION REGULATION (EEC) No 2237/89 of 25 July 1989 fixing the reference prices for carp for the period 1 August to 31 December 1989 protection of Community production ; whereas, having regard to the information available on production prices, reference prices should be fixed at the levels indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Article 22 (5) thereof, Whereas Article 22 ( 1 ) of Regulation (EEC) No 3796/81 provides that before the beginning of each marketing year reference prices may be fixed for carp ; whereas those prices may be fixed at different levels within each marketing year according to seasonal fluctuations in prices ; Whereas Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for carp (3), as amended by Regulation (EEC) No 2046/85 (4), provides that the reference prices shall be fixed for the period 1 August to 30 November and for the period from 1 to 31 December in particular ; Whereas the fixing of reference prices is essential in order to enable appropriate measures to be applied for the HAS ADOPTED THIS REGULATION : Article 1 The reference price for carp shall be as follows :  for the period 1 August to 30 November 1989 : ECU 1 732 per tonne,  for the period 1 to 31 December 1989 : ECU 1 521 per tonne. Article 2 This Regulation shall enter into force on 1 August 1 989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1989 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 148, 1 . 6 . 1989, p. 1 . 0 OJ No L 207, 29. 7. 1974, p. 30. O OJ No L 193, 25. 7. 1985, p. 15.